

	

		II

		109th CONGRESS

		1st Session

		S. 1801

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Mr. Reed (for himself,

			 Mr. Allard, Ms.

			 Collins, Mr. Sarbanes,

			 Mr. Bond, Mrs.

			 Murray, Mr. Chafee,

			 Ms. Mikulski, Mr. Dodd, Mr.

			 Akaka, Mr. Schumer,

			 Mr. Corzine, Mrs. Clinton, and Ms.

			 Landrieu) introduced the following bill; which was read twice and

			 referred to the Committee on Banking,

			 Housing, and Urban Affairs

		

		A BILL

		To amend the McKinney-Vento Homeless Assistance Act to

		  reauthorize the Act, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Community Partnership to End

			 Homelessness Act of 2005.

		2.Findings and

			 purposeSection 102 of the

			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301) is amended to read as

			 follows:

			

				102.Findings and

				purpose

					(a)FindingsCongress

				finds that—

						(1)the United States

				faces a crisis of individuals and families who lack basic affordable housing

				and appropriate shelter;

						(2)assistance from

				the Federal Government is an important factor in the success of efforts by

				State and local governments and the private sector to address the problem of

				homelessness in a comprehensive manner;

						(3)there are several

				Federal Government programs to assist persons experiencing homelessness,

				including programs for individuals with disabilities, veterans, children, and

				youth;

						(4)homeless

				assistance programs must be evaluated on the basis of their effectiveness in

				reducing homelessness, transitioning individuals and families to permanent

				housing and stability, and optimizing their self-sufficiency;

						(5)States and units

				of general local government receiving Federal block grant and other Federal

				grant funds must be evaluated on the basis of their effectiveness in—

							(A)implementing

				plans to appropriately discharge individuals to and from mainstream service

				systems; and

							(B)reducing barriers

				to participation in mainstream programs, as identified in—

								(i)a

				report by the Government Accountability Office entitled Homelessness:

				Coordination and Evaluation of Programs Are Essential, issued February

				26, 1999; or

								(ii)a report by the

				Government Accountability Office entitled Homelessness: Barriers to

				Using Mainstream Programs, issued July 6, 2000;

								(6)an effective plan

				for reducing homelessness should provide a comprehensive housing system

				(including permanent housing and, as needed, transitional housing) that

				recognizes that, while some individuals and families experiencing homelessness

				attain economic viability and independence utilizing transitional housing and

				then permanent housing, others can reenter society directly and optimize

				self-sufficiency through acquiring permanent housing;

						(7)supportive

				housing activities include the provision of permanent housing or transitional

				housing, and appropriate supportive services, in an environment that can meet

				the short-term or long-term needs of persons experiencing homelessness as they

				reintegrate into mainstream society;

						(8)homeless housing

				and supportive services programs within a community are most effective when

				they are developed and operated as part of an inclusive, collaborative, locally

				driven homeless planning process that involves as decision makers persons

				experiencing homelessness, advocates for persons experiencing homelessness,

				service organizations, government officials, business persons, neighborhood

				advocates, and other community members;

						(9)homelessness

				should be treated as a symptom of many neighborhood, community, and system

				problems, whose remedies require a comprehensive approach integrating all

				available resources;

						(10)there are many

				private sector entities, particularly nonprofit organizations, that have

				successfully operated outcome-effective homeless programs;

						(11)Federal homeless

				assistance should supplement other public and private funding provided by

				communities for housing and supportive services for low-income

				households;

						(12)the Federal

				Government has a responsibility to establish partnerships with State and local

				governments and private sector entities to address comprehensively the problems

				of homelessness; and

						(13)the results of

				Federal programs targeted for persons experiencing homelessness have been

				positive.

						(b)PurposeIt

				is the purpose of this Act—

						(1)to create a

				unified and performance-based process for allocating and administering funds

				under title IV;

						(2)to encourage

				comprehensive, collaborative local planning of housing and services programs

				for persons experiencing homelessness;

						(3)to focus the

				resources and efforts of the public and private sectors on ending and

				preventing homelessness;

						(4)to provide funds

				for programs to assist individuals and families in the transition from

				homelessness, and to prevent homelessness for those vulnerable to

				homelessness;

						(5)to consolidate

				the separate homeless assistance programs carried out under title IV

				(consisting of the supportive housing program and related innovative programs,

				the safe havens program, the section 8 assistance program for single-room

				occupancy dwellings, the shelter plus care program, and the rural homeless

				housing assistance program) into a single program with specific eligible

				activities;

						(6)to allow

				flexibility and creativity in re-thinking solutions to homelessness, including

				alternative housing strategies, outcome-effective service delivery, and the

				involvement of persons experiencing homelessness in decision making regarding

				opportunities for their long-term stability, growth, well-being, and optimum

				self-sufficiency; and

						(7)to ensure that

				multiple Federal agencies are involved in the provision of housing, health

				care, human services, employment, and education assistance, as appropriate for

				the missions of the agencies, to persons experiencing homelessness, through the

				funding provided for implementation of programs carried out under this Act and

				other programs targeted for persons experiencing homelessness, and mainstream

				funding, and to promote coordination among those Federal agencies, including

				providing funding for a United States Interagency Council on Homelessness to

				advance such

				coordination.

						.

		3.United States

			 Interagency Council on HomelessnessTitle II of the McKinney-Vento Homeless

			 Assistance Act (42 U.S.C. 11311 et seq.) is amended—

			(1)in section 201

			 (42 U.S.C. 11311), by striking the period at the end and inserting the

			 following: whose mission shall be to develop and coordinate the

			 implementation of a national strategy to prevent and end homelessness while

			 maximizing the effectiveness of the Federal Government in contributing to an

			 end to homelessness in the United States.;

			(2)in section 202

			 (42 U.S.C. 11312)—

				(A)in subsection

			 (a)—

					(i)by

			 striking (16) and inserting (19); and

					(ii)by

			 inserting after paragraph (15) the following:

						

							(16)The Commissioner

				of Social Security, or the designee of the Commissioner.

							(17)The Attorney

				General of the United States, or the designee of the Attorney General.

							(18)The Director of

				the Office of Management and Budget, or the designee of the

				Director.

							;

					(B)in subsection

			 (c), by striking annually and inserting 2 times each

			 year; and

				(C)by adding at the

			 end the following:

					

						(e)AdministrationThe

				Assistant to the President for Domestic Policy within the Executive Office of

				the President shall oversee the functioning of the United States Interagency

				Council on Homelessness to ensure Federal interagency collaboration and program

				coordination to focus on preventing and ending homelessness, to increase access

				to mainstream programs (as identified in a report by the Government

				Accountability Office entitled Homelessness: Barriers to Using

				Mainstream Programs, issued July 6, 2000) by persons experiencing

				homelessness, to eliminate the barriers to participation in those programs, to

				implement a Federal plan to prevent and end homelessness, and to identify

				Federal resources that can be expended to prevent and end

				homelessness.

						;

				(3)in section 203(a)

			 (42 U.S.C. 11313(a))—

				(A)by redesignating

			 paragraphs (1), (2), (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4),

			 (5), (8), (9), and (10), respectively;

				(B)by inserting

			 before paragraph (2), as redesignated by subparagraph (A), the

			 following:

					

						(1)not later than 1

				year after the date of enactment of the Community Partnership to End

				Homelessness Act of 2005, develop and submit to the President and to Congress a

				National Strategic Plan to End

				Homelessness;

						;

				(C)in paragraph (5),

			 as redesignated by subparagraph (A), by striking at least 2, but in no

			 case more than 5 and inserting not less than 5, but in no case

			 more than 10; and

				(D)by inserting

			 after paragraph (5), as redesignated by subparagraph (A), the following:

					

						(6)encourage the

				creation of State Interagency Councils on Homelessness and the formulation of

				multi-year plans to end homelessness at State, city, and county levels;

						(7)develop

				mechanisms to ensure access by persons experiencing homelessness to all

				Federal, State, and local programs for which the persons are eligible, and to

				verify collaboration among entities within a community that receive Federal

				funding under programs targeted for persons experiencing homelessness, and

				other programs for which persons experiencing homelessness are eligible,

				including mainstream programs identified by the Government Accountability

				Office in the 2 reports described in section

				102(a)(5)(B);

						;

				and

				(4)by striking

			 section 208 (42 U.S.C. 11318) and inserting the following:

				

					208.Authorization

				of appropriationsOf any

				amounts made available for any fiscal year to carry out subtitles B and C of

				title IV, $3,000,000 shall be allocated to the Assistant to the President for

				Domestic Policy within the Executive Office of the President to carry out this

				title.

					.

			4.Housing

			 assistance general provisionsSubtitle A of title IV of the McKinney-Vento

			 Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended—

			(1)by striking the

			 subtitle heading and inserting the following:

				

					AGeneral

				provisions

					;

			(2)(A)by redesignating

			 section 401 (42 U.S.C. 11361) as section 403; and

				(B)by redesignating section 402 (42

			 U.S.C. 11362) as section 406;

				(3)by inserting

			 before section 403 (as redesignated in paragraph (2)) the following:

				

					401.DefinitionsIn this title:

						(1)Chronically

				homeless

							(A)In

				generalThe term chronically homeless, used with

				respect to an individual or family, means an individual or family who—

								(i)is

				homeless;

								(ii)has been

				homeless continuously for at least 1 year or has been homeless on at least 4

				separate occasions in the last 3 years; and

								(iii)in the case of

				a family, has an adult head of household with a disabling condition.

								(B)Disabling

				conditionAs used in this paragraph, the term disabling

				condition means a condition that is a diagnosable substance use

				disorder, serious mental illness, developmental disability (as defined in

				section 102 of the Developmental Disabilities Assistance and Bill of Rights Act

				of 2000 (42 U.S.C. 15002)), or chronic physical illness or disability,

				including the co-occurrence of 2 or more of those conditions.

							(2)Collaborative

				applicant

							(A)In

				generalThe term collaborative applicant means an

				entity that—

								(i)is a

				representative community homeless assistance planning body established or

				designed in accordance with section 402;

								(ii)serves as the

				applicant for project sponsors who jointly submit a single application for a

				grant under subtitle C in accordance with a collaborative process; and

								(iii)if the entity

				is a legal entity and is awarded such grant, receives such grant directly from

				the Secretary.

								(B)State and local

				governmentsNotwithstanding the requirements of subparagraph (A),

				the term collaborative applicant includes a State or local

				government, or a consortium of State or local governments, engaged in

				activities to end homelessness.

							(3)Collaborative

				applicationThe term collaborative application means

				an application for a grant under subtitle C that—

							(A)satisfies section

				422 (including containing the information described in subsections (a) and (c)

				of section 426); and

							(B)is submitted to

				the Secretary by a collaborative applicant.

							(4)Consolidated

				PlanThe term Consolidated Plan means a

				comprehensive housing affordability strategy and community development plan

				required in part 91 of title 24, Code of Federal Regulations.

						(5)Eligible

				entityThe term eligible entity means, with respect

				to a subtitle, a public entity, a private entity, or an entity that is a

				combination of public and private entities, that is eligible to receive

				directly grant amounts under that subtitle.

						(6)Geographic

				areaThe term geographic area means a State,

				metropolitan city, urban county, town, village, or other nonentitlement area,

				or a combination or consortia of such, in the United States, as described in

				section 106 of the Housing and Community

				Development Act of 1974 (42 U.S.C. 5306).

						(7)Homeless

				individual with a disability

							(A)In

				generalThe term homeless individual with a

				disability means an individual who is homeless, as defined in section

				103, and has a disability that—

								(i)(I)is expected to be

				long-continuing or of indefinite duration;

									(II)substantially impedes the individual’s

				ability to live independently;

									(III)could be improved by the provision of

				more suitable housing conditions; and

									(IV)is a physical, mental, or emotional

				impairment, including an impairment caused by alcohol or drug abuse;

									(ii)is a

				developmental disability, as defined in section 102 of the

				Developmental Disabilities Assistance and Bill of

				Rights Act of 2000 (42 U.S.C. 15002); or

								(iii)is the disease

				of acquired immunodeficiency syndrome or any condition arising from the

				etiologic agency for acquired immunodeficiency syndrome.

								(B)RuleNothing

				in clause (iii) of subparagraph (A) shall be construed to limit eligibility

				under clause (i) or (ii) of subparagraph (A).

							(8)Legal

				entityThe term legal entity means—

							(A)an entity

				described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt

				from tax under section 501(a) of that Code;

							(B)an

				instrumentality of State or local government; or

							(C)a consortium of

				instrumentalities of State or local governments that has constituted itself as

				an entity.

							(9)Metropolitan

				city; urban county; nonentitlement areaThe terms

				metropolitan city, urban county, and

				nonentitlement area have the meanings given such terms in section

				102(a) of the Housing and Community Development

				Act of 1974 (42 U.S.C. 5302(a)).

						(10)NewThe

				term new, used with respect to housing, means housing for which no

				assistance has been provided under this title.

						(11)Operating

				costsThe term operating costs means expenses

				incurred by a project sponsor operating—

							(A)transitional

				housing or permanent housing under this title with respect to—

								(i)the

				administration, maintenance, repair, and security of such housing;

								(ii)utilities, fuel,

				furnishings, and equipment for such housing; or

								(iii)conducting an

				assessment under section 426(c)(2); and

								(B)supportive

				housing, for homeless individuals with disabilities or homeless families that

				include such an individual, under this title with respect to—

								(i)the matters

				described in clauses (i), (ii), and (iii) of subparagraph (A); and

								(ii)coordination of

				services as needed to ensure long-term housing stability.

								(12)Outpatient

				health servicesThe term outpatient health services

				means outpatient health care services, mental health services, and outpatient

				substance abuse treatment services.

						(13)Permanent

				housingThe term permanent housing means

				community-based housing without a designated length of stay, and includes

				permanent supportive housing for homeless individuals with disabilities and

				homeless families that include such an individual who is an adult.

						(14)Permanent

				housing development activitiesThe term permanent housing

				development activities means activities—

							(A)to construct,

				lease, rehabilitate, or acquire structures to provide permanent housing;

							(B)involving

				tenant-based and project-based flexible rental assistance for permanent

				housing;

							(C)described in

				paragraphs (1) through (4) of section 423(a) as they relate to permanent

				housing; or

							(D)involving the

				capitalization of a dedicated project account from which payments are allocated

				for rental assistance and operating costs of permanent housing.

							(15)Private

				nonprofit organizationThe term private nonprofit

				organization means an organization—

							(A)no part of the

				net earnings of which inures to the benefit of any member, founder,

				contributor, or individual;

							(B)that has a

				voluntary board;

							(C)that has an

				accounting system, or has designated a fiscal agent in accordance with

				requirements established by the Secretary; and

							(D)that practices

				nondiscrimination in the provision of assistance.

							(16)ProjectThe

				term project, used with respect to activities carried out under

				subtitle C, means eligible activities described in section 423(a), undertaken

				pursuant to a specific endeavor, such as serving a particular population or

				providing a particular resource.

						(17)Project-basedThe

				term project-based, used with respect to rental assistance, means

				assistance provided pursuant to a contract that—

							(A)is

				between—

								(i)a

				project sponsor; and

								(ii)an owner of a

				structure that exists as of the date the contract is entered into; and

								(B)provides that

				rental assistance payments shall be made to the owner and that the units in the

				structure shall be occupied by eligible persons for not less than the term of

				the contract.

							(18)Project

				sponsorThe term project sponsor, used with respect

				to proposed eligible activities, means the organization directly responsible

				for the proposed eligible activities.

						(19)RecipientExcept

				as used in subtitle B, the term recipient means an eligible entity

				who—

							(A)submits an

				application for a grant under section 422 that is approved by the

				Secretary;

							(B)receives the

				grant directly from the Secretary to support approved projects described in the

				application; and

							(C)(i)serves as a project

				sponsor for the projects; or

								(ii)awards the funds to project

				sponsors to carry out the projects.

								(20)SecretaryThe

				term Secretary means the Secretary of Housing and Urban

				Development.

						(21)Seriously

				mentally illThe term seriously mentally ill means

				having a severe and persistent mental illness or emotional impairment that

				seriously limits a person’s ability to live independently.

						(22)StateExcept

				as used in subtitle B, the term State means each of the several

				States, the District of Columbia, the Commonwealth of Puerto Rico, the United

				States Virgin Islands, Guam, American Samoa, and the Commonwealth of the

				Northern Mariana Islands.

						(23)Supportive

				housingThe term supportive housing means housing

				that—

							(A)helps individuals

				experiencing homelessness and families experiencing homelessness to transition

				from homelessness to living in safe, decent, and affordable housing as

				independently as possible; and

							(B)provides

				supportive services and housing assistance on either a temporary or permanent

				basis, as determined by the identified abilities and needs of the program

				participants.

							(24)Supportive

				servicesThe term supportive services—

							(A)through the end

				of the final determination year (as described in section 423(a)(6)(C)(iii)),

				means the services described in section 423(a)(6)(A), for both new projects and

				projects receiving renewal funding; and

							(B)after that final

				determination year, means the services described in section 423(a)(6)(B), as

				permitted under section 423(a)(6)(C), for both new projects and projects

				receiving renewal funding.

							(25)Tenant-basedThe

				term tenant-based, used with respect to rental assistance, means

				assistance that allows an eligible person to select a housing unit in which

				such person will live using rental assistance provided under subtitle C, except

				that if necessary to assure that the provision of supportive services to a

				person participating in a program is feasible, a recipient or project sponsor

				may require that the person live—

							(A)in a particular

				structure or unit for not more than the first year of the participation;

				and

							(B)within a

				particular geographic area for the full period of the participation, or the

				period remaining after the period referred to in subparagraph (A).

							(26)Transitional

				housingThe term transitional housing means housing,

				the purpose of which is to facilitate the movement of individuals and families

				experiencing homelessness to permanent housing within 24 months or such longer

				period as the Secretary determines necessary.

						402.Collaborative

				applicants

						(a)Establishment

				and designationA collaborative applicant shall be established

				for a geographic area by the relevant parties in that geographic area, or

				designated for a geographic area by the Secretary in accordance with subsection

				(d), to lead a collaborative planning process to design and evaluate programs,

				policies, and practices to prevent and end homelessness.

						(b)Membership of

				established collaborative applicantA collaborative applicant

				established under subsection (a) shall be composed of persons from a particular

				geographic area who are—

							(1)persons who are

				experiencing or have experienced homelessness (with not fewer than 2 persons

				being individuals who are experiencing or have experienced

				homelessness);

							(2)persons who act

				as advocates for the diverse subpopulations of persons experiencing

				homelessness;

							(3)persons or

				representatives of organizations who provide assistance to the variety of

				individuals and families experiencing homelessness; and

							(4)relatives of

				individuals experiencing homelessness;

							(5)government agency

				officials, particularly those officials responsible for administering funding

				under programs targeted for persons experiencing homelessness, and other

				programs for which persons experiencing homelessness are eligible, including

				mainstream programs identified by the Government Accountability Office in the 2

				reports described in section 102(a)(5)(B);

							(6)1 or more local

				educational agency liaisons designated under section 722(g)(1)(J)(ii), or their

				designees;

							(7)members of the

				business community;

							(8)members of

				neighborhood advocacy organizations; and

							(9)members of

				philanthropic organizations that contribute to preventing and ending

				homelessness in the geographic area of the collaborative applicant.

							(c)Rotation of

				membership of established or designated collaborative

				applicantThe parties establishing or designating a collaborative

				applicant under subsection (a) shall ensure, to the extent practicable, that

				the collaborative applicant rotates its membership to ensure that

				representatives of all agencies, businesses, and organizations who are

				described in paragraphs (1) through (9) of subsection (b) and invested in

				developing and implementing strategies to prevent and end homelessness are able

				to participate as decisionmaking members of the collaborative applicant.

						(d)Existing

				planning bodiesThe Secretary may designate an entity to be a

				collaborative applicant if such entity—

							(1)prior to the date

				of enactment of the Community Partnership to End Homelessness Act of 2005,

				engaged in coordinated, comprehensive local homeless housing and services

				planning and applied for Federal funding to provide homeless assistance;

				and

							(2)ensures that its

				membership includes persons described in paragraphs (1) through (9) of

				subsection (b).

							(e)Tax exempt

				organizationsAn entity may be established or designated to serve

				as a collaborative applicant under this section without being a legal entity.

				If a collaborative applicant is a legal entity, the collaborative applicant may

				only receive funds directly from the Secretary under this title, and may only

				apply for funds to conduct the activities described in section

				423(a)(7).

						(f)Remedial

				actionIf the Secretary finds that a collaborative applicant for

				a geographic area does not meet the requirements of this section, the Secretary

				may take remedial action to ensure fair distribution of grant amounts under

				subtitle C to eligible entities within that area. Such measures may include

				designating another body as a collaborative applicant, or permitting other

				eligible entities to apply directly for grants.

						(g)ConstructionNothing

				in this section shall be construed to displace conflict of interest or

				government fair practices laws, or their equivalent, that govern applicants for

				grant amounts under subtitles B and C.

						(h)DutiesA

				collaborative applicant shall—

							(1)(A)design a collaborative

				process, established jointly and complied with by its members, for evaluating,

				reviewing, prioritizing, awarding, and monitoring projects and applications

				submitted by project sponsors under subtitle C, and for evaluating the outcomes

				of projects for which funds are awarded under subtitle B, in such a manner as

				to ensure that the entities involved further the goal of preventing and ending

				homelessness, and optimizing self-sufficiency among individuals and families

				experiencing homelessness, in the geographic area involved;

								(B)(i)(I)review relevant

				policies and practices (in place and planned) of public and private entities in

				the geographic area served by the collaborative applicant to determine if the

				policies and practices further or impede the goal described in subparagraph

				(A);

										(II)in conducting the review, give

				priority to the review of—

											(aa)the discharge planning and service

				termination policies and practices of publicly funded facilities or

				institutions (such as health care or treatment facilities or institutions,

				foster care or youth facilities, or juvenile or adult correctional

				institutions), and entities carrying out publicly funded programs and systems

				of care (such as health care or treatment programs, the programs of block

				grants to States for temporary assistance for needy families established under

				part A of title IV of the Social Security

				Act (42 U.S.C. 601 et seq.), child welfare or youth programs, or

				juvenile or adult correctional programs), to ensure that such a discharge or

				termination does not result in immediate homelessness for the persons

				involved;

											(bb)the access and utilization

				policies and practices of the entities carrying out mainstream programs

				identified by the Government Accountability Office in the 2 reports described

				in section 102(a)(5)(B), to ensure that persons experiencing homelessness are

				able to access and utilize the programs;

											(cc)local policies and practices

				relating to zoning and enforcement of local statutes, to ensure that the

				policies and practices allow reasonable inclusion and distribution in the

				geographic area of special needs populations and families with children and the

				facilities that serve the populations and families;

											(dd)policies and practices relating to

				the school selection and enrollment of homeless children and youths (as defined

				in section 725) to ensure that the homeless children and youths, and their

				parents, are able to exercise their educational rights under subtitle B of

				title VII; and

											(ee)local policies and practices

				relating to the placement of families with homeless children and youths (as so

				defined) in emergency or transitional shelters, to ensure that the children and

				youths are placed as close as possible to their school of origin in order to

				facilitate continuity of, and prevent disruption of, educational services;

				and

											(III)in conducting the review, determine

				the modifications and corrective actions that need to be taken, and by whom, to

				ensure that the relevant policies and practices do not stimulate, or prolong,

				homelessness in the geographic area;

										(ii)inform the appropriate entities of

				the determinations described in clause (i); and

									(iii)at least once every 3 years, prepare

				for inclusion in any application reviewed by the collaborative applicant, and

				submitted to the Secretary under section 422, the determinations described in

				clause (i), in the form of an exhibit entitled Assessment of Relevant

				Policies and Practices, and Needed Corrective Actions to End and Prevent

				Homelessness; and

									(C)if the collaborative applicant designs

				and carries out the projects, design and carry out the projects in such a

				manner as to further the goal described in subparagraph (A);

								(2)(A)require, consistent

				with the Government Performance and Results

				Act of 1993 and amendments made by that Act, that recipients and

				project sponsors who are funded by grants received under subtitle C implement

				and maintain an outcome-based evaluation of their projects that measures

				effective and timely delivery of housing or services and whether provision of

				such housing or services results in preventing or ending homelessness for the

				persons that such recipients and project sponsors serve; and

								(B)request that States and local

				governments who distribute funds under subtitle B submit information and

				comments on the administration of activities under subtitle B, to enable the

				collaborative applicant to plan and design a full continuum of care for persons

				experiencing homelessness;

								(3)require,

				consistent with the Government Performance and

				Results Act of 1993 and amendments made by that Act, outcome-based

				evaluation of the homeless assistance planning process of the collaborative

				applicant to measure the performance of the collaborative applicant in

				preventing or ending the homelessness of persons in the geographic area of the

				collaborative applicant;

							(4)participate in

				the Consolidated Plan for the geographic area served by the collaborative

				applicant; and

							(5)(A)require each project

				sponsor who is funded by a grant received under subtitle C to establish such

				fiscal control and fund accounting procedures as may be necessary to assure the

				proper disbursal of, and accounting for, Federal funds awarded to the project

				sponsor under subtitle C in order to ensure that all financial transactions

				carried out under subtitle C are conducted, and records maintained, in

				accordance with generally accepted accounting principles; and

								(B)arrange for an annual survey, audit,

				or evaluation of the financial records of each project carried out by a project

				sponsor funded by a grant received under subtitle C.

								(i)Conflict of

				interestNo member of a collaborative applicant may participate

				in decisions of the collaborative applicant concerning the award of a grant, or

				provision of other financial benefits, to such member or the organization that

				such member represents.

						(j)Homeless

				management information system

							(1)In

				generalIn accordance with standards established by the

				Secretary, each collaborative applicant shall ensure consistent participation

				by project sponsors in a community-wide homeless management information system.

				The collaborative applicant shall ensure the participation for purposes of

				collecting unduplicated counts of individuals and families experiencing

				homelessness, analyzing patterns of use of assistance provided under subtitles

				B and C for the geographic area involved, implementing an effective information

				and referral system, and providing information for the needs analyses and

				funding priorities of collaborative applicants.

							(2)FundsA

				collaborative applicant may apply for funds under this title to establish,

				continue, carry out, or ensure consistent participation by project sponsors in

				a homeless management information system, if the applicant is a legal

				entity.

							;

			(4)by inserting

			 after section 403 (as redesignated in paragraph (2)) the following:

				

					404.Technical

				assistance

						(a)Technical

				assistance for project sponsorsThe Secretary shall make

				effective technical assistance available to private nonprofit organizations and

				other nongovernmental entities, States, metropolitan cities, urban counties,

				and counties that are not urban counties that are potential project sponsors,

				in order to implement effective planning processes for preventing and ending

				homelessness, to optimize self-sufficiency among individuals experiencing

				homelessness and to improve their capacity to become project sponsors.

						(b)Technical

				assistance for collaborative applicantsThe Secretary shall make

				effective technical assistance available to collaborative applicants to improve

				their ability to carry out the provisions of this title, and to design and

				execute outcome-effective strategies for preventing and ending homelessness in

				their geographic areas consistent with the provisions of this title.

						(c)ReservationThe

				Secretary may reserve not more than 1 percent of the funds made available for

				any fiscal year for carrying out subtitles B and C, to make available technical

				assistance under subsections (a) and (b).

						405.Performance

				reports and monitoring

						(a)In

				generalA collaborative applicant shall submit to the Secretary

				an annual performance report regarding the activities carried out with grant

				amounts received under subtitles B and C in the geographic area served by the

				collaborative applicant, at such time and in such manner as the Secretary

				determines to be reasonable.

						(b)ContentThe

				performance report described in subsection (a) shall—

							(1)describe the

				number of persons provided homelessness prevention assistance (including the

				number of such persons who were discharged or whose services were terminated as

				described in section 422(c)(1)(B)(ii)(I)(bb)), and the number of individuals

				and families experiencing homelessness who were provided shelter, housing, or

				supportive services, with the grant amounts awarded in the fiscal year prior to

				the fiscal year in which the report was submitted, including measurements of

				the number of persons experiencing homelessness who—

								(A)entered permanent

				housing, and the length of time such persons resided in that housing, if

				known;

								(B)entered

				transitional housing, and the length of time such persons resided in that

				housing, if known;

								(C)obtained or

				retained jobs;

								(D)increased their

				income, including increasing income through the receipt of government

				benefits;

								(E)received mental

				health or substance abuse treatment in an institutional setting and now receive

				that assistance in a less restrictive, community-based setting;

								(F)received

				additional education, vocational or job training, or employment assistance

				services;

								(G)received

				additional physical, mental, or emotional health care;

								(H)were children

				under the age of 18 during the year at issue, including the number of—

									(i)children who were

				not younger than 2 and not older than 4, or were infants or toddlers with

				disabilities (as defined in section 632 of the Individuals with Disabilities

				Education Act (20 U.S.C. 1432));

									(ii)children

				described in clause (i) who were enrolled in preschool or were receiving

				services under part C of such Act (20 U.S.C. 1431 et seq.);

									(iii)children who

				were not younger than 5 and not older than 17;

									(iv)children

				described in clause (iii) who are enrolled in elementary school or secondary

				school (as such terms are defined in section 9101 of the Elementary and

				Secondary Education Act of 1965 (20 U.S.C. 7801)); and

									(v)children under

				the age of 18 who received child care, health care, mental health care, or

				supplemental educational services; and

									(I)were reunited

				with their families;

								(2)estimate the

				number of persons experiencing homelessness, including children under the age

				of 18, in the geographic area served by the collaborative applicant who are

				eligible for, but did not receive, services, housing, or other assistance

				through the programs funded under subtitles B and C in the prior fiscal

				year;

							(3)indicate the

				accomplishments achieved within the geographic area that involved the use of

				the grant amounts awarded in the prior fiscal year, regarding efforts to

				coordinate services and programs within the geographic area;

							(4)indicate the

				accomplishments achieved within the geographic area to—

								(A)increase access

				by persons experiencing homelessness to programs that are not targeted for

				persons experiencing homelessness (but for which persons experiencing

				homelessness are eligible), including mainstream programs identified by the

				Government Accountability Office in the 2 reports described in section

				102(a)(5)(B); and

								(B)prevent the

				homelessness of persons discharged from publicly funded institutions or systems

				of care (such as health care facilities, child welfare or other youth

				facilities or systems of care, institutions or systems of care relating to the

				program of block grants to States for temporary assistance for needy families

				established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), and

				juvenile or adult correctional programs and institutions);

								(5)describe how the

				collaborative applicant and other involved public and private entities within

				the geographic area will incorporate their experiences in the prior fiscal year

				into the programs and process that the collaborative applicant and entities

				will implement during the next fiscal year, including describing specific

				strategies to improve their performance outcomes;

							(6)assess the

				consistency and coordination between the programs funded under subtitles B and

				C in the prior fiscal year and the Consolidated Plan;

							(7)include updates

				to the exhibits described in section 402(h)(1)(B)(iii) that were included in

				applications—

								(A)submitted under

				section 422 by collaborative applicants; and

								(B)approved by the

				Secretary;

								(8)for each project

				sponsor funded by the collaborative applicant through a grant under subtitle

				C—

								(A)include a

				performance evaluation (which may include information from the reports

				described in subsection (a) and section 422(c)(1)(B)(vii)) of each project

				carried out by the project sponsor, based on the outcome-based evaluation

				measures described in section 402(h)(2)(A), the measurements described in

				section 423(a)(7), and the evaluation plan for the project described in section

				426(b)(8) and resulting from the monitoring described in sections 402(h)(1)(A)

				and 426(c)(3); and

								(B)include a report,

				resulting from a survey, audit or evaluation conducted under section

				402(h)(5)(B), detailing whether the project sponsor has carried out the

				recordkeeping and reporting requirements of section 402(h)(5); and

								(9)provide such

				other information as the Secretary finds relevant to assessing performance,

				including performance on success measures that are risk-adjusted to factors

				related to the circumstances of the population served.

							(c)WaiverThe

				Secretary may grant a waiver to any collaborative applicant that is unable to

				provide information required by subsection (b). Such collaborative applicant

				shall submit a plan to provide such information within a reasonable period of

				time.

						(d)Monitoring by

				the Secretary

							(1)Collaborative

				applicantsEach year, the Secretary shall—

								(A)ensure that each

				collaborative applicant has complied with the requirements of subsection (b)(8)

				and section 402(h)(5);

								(B)require each

				collaborative applicant receiving funds under subtitle C to establish such

				fiscal control and fund accounting procedures as may be necessary to assure the

				proper disbursal of, and accounting for, Federal funds awarded to the

				collaborative applicant under subtitle C in order to ensure that all financial

				transactions carried out under subtitle C are conducted, and records

				maintained, in accordance with generally accepted accounting principles;

				and

								(C)for a selected

				sample of collaborative applicants receiving funds under subtitle C—

									(i)ensure that each

				selected collaborative applicant has satisfactorily carried out the

				recordkeeping and reporting requirements of subsections (a) and (b), section

				426(c)(3), and, if applicable, section 426(c)(6); and

									(ii)survey, audit,

				or evaluate the financial records of each selected collaborative applicant

				receiving funds under subtitle C to carry out section 423(a)(7)(A), using

				Federal auditors.

									(2)Project

				sponsorsEach year, the Secretary shall select a sample of

				project sponsors and shall conduct a performance evaluation of each project of

				each selected project sponsor funded under subtitle C, using the outcome-based

				evaluation measures developed by the appropriate collaborative applicant in

				accordance with section 402(h)(2)(A) and including the measurements described

				in section 423(a)(7).

							(e)Action by

				SecretaryBased on the information available to the Secretary,

				including information obtained pursuant to subsections (b) and (d), the

				Secretary may adjust, reduce, or withdraw amounts made available (or that would

				otherwise be made available) to collaborative applicants, or take other action

				as appropriate (including designating another body as a collaborative

				applicant, or permitting other collaborative entities to apply directly for

				grants under subtitle C), except that amounts already properly expended on

				eligible activities under this title may not be recaptured by the

				Secretary.

						;

				and

			(5)by inserting

			 after section 406 (as redesignated in paragraph (2)) the following:

				

					407.Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out title II and this title

				$1,600,000,000 for fiscal year 2006 and such sums as may be necessary for

				fiscal years 2007, 2008, 2009, and

				2010.

					.

			5.Emergency

			 shelter grants programSubtitle B of title IV of the McKinney-Vento

			 Homeless Assistance Act (42 U.S.C. 11371 et seq.) is amended—

			(1)by striking

			 section 412 (42 U.S.C. 11372) and inserting the following:

				

					412.Grant

				assistanceThe Secretary shall

				make grants to States and local governments (and to private nonprofit

				organizations providing assistance to persons experiencing homelessness, in the

				case of grants made with reallocated amounts) for the purpose of carrying out

				activities described in section 414.

					412A.Amount and

				allocation of assistance

						(a)In

				generalOf the amount made available to carry out this subtitle

				and subtitle C for a fiscal year, the Secretary shall allocate nationally not

				more than 15 percent of such amount for activities described in section

				414.

						(b)AllocationAn

				entity that receives a grant under section 412, and serves an area that

				includes 1 or more geographic areas (or portions of such areas) served by

				collaborative applicants that submit applications under subtitle C, shall

				allocate the funds made available through the grant to carry out activities

				described in section 414, in consultation with the collaborative

				applicants.

						;

			(2)in section 413(b)

			 (42 U.S.C. 11373(b)), by striking amounts appropriated and all

			 that follows through for any and inserting amounts

			 appropriated under section 407 and made available to carry out this subtitle

			 for any;

			(3)by striking

			 section 414 (42 U.S.C. 11374) and inserting the following:

				

					414.Eligible

				activities

						(a)In

				generalAssistance provided under section 412 may be used for the

				following activities:

							(1)The renovation,

				major rehabilitation, or conversion of buildings to be used as emergency

				shelters.

							(2)The provision of

				essential services, including services concerned with employment, health, or

				education, family support services for homeless youth, alcohol or drug abuse

				prevention or treatment, or mental health treatment, if such essential services

				have not been provided by the local government during any part of the

				immediately preceding 12-month period, or the use of assistance under this

				subtitle would complement the provision of those essential services.

							(3)Maintenance,

				operation insurance, provision of utilities, and provision of

				furnishings.

							(4)Efforts to

				prevent homelessness, such as the provision of financial assistance to families

				who have received eviction notices or notices of termination of utility

				services, if—

								(A)the inability of

				such a family to make the required payments is due to a sudden reduction in

				income;

								(B)the assistance is

				necessary to avoid the eviction or termination of services;

								(C)there is a

				reasonable prospect that the family will be able to resume the payments within

				a reasonable period of time; and

								(D)funds

				appropriated for the assistance will not supplant funding for homelessness

				prevention activities from other sources (other funds made available under this

				Act).

								(b)LimitationNot

				more than 30 percent of the aggregate amount of all assistance to a State or

				local government under this subtitle may be used for activities under

				subsection (a)(4).

						;

				and

			(4)by repealing

			 sections 417 and 418 (42 U.S.C. 11377, 11378).

			6.Homeless

			 assistance programSubtitle C

			 of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et

			 seq.) is amended—

			(1)by striking the

			 subtitle heading and inserting the following:

				

					CHomeless

				assistance

				program

					;

			(2)by striking

			 sections 421 through 423 (42 U.S.C. 11381 et seq.) and inserting the

			 following:

				

					421.PurposesThe purposes of this subtitle are—

						(1)to promote the

				implementation of activities that can prevent vulnerable individuals and

				families from becoming homeless;

						(2)to promote the

				development of transitional and permanent housing, including low-demand

				housing;

						(3)to promote access

				to and effective utilization of mainstream programs identified by the

				Government Accountability Office in the 2 reports described in section

				102(a)(5)(B) and programs funded with State or local resources; and

						(4)to optimize

				self-sufficiency among individuals experiencing homelessness.

						422.Community

				homeless assistance program

						(a)ProjectsThe

				Secretary shall award grants to collaborative applicants to carry out homeless

				assistance and prevention projects, either directly or by awarding funds to

				project sponsors to carry out the projects.

						(b)Notification of

				Funding AvailabilityThe Secretary shall release a Notification

				of Funding Availability for grants awarded under this subtitle for a fiscal

				year not later than 3 months after the date of enactment of the appropriate Act

				making appropriations for the Department of Housing and Urban Development for

				the fiscal year.

						(c)Applications

							(1)Submission to

				the SecretaryTo receive a grant under subsection (a), a

				collaborative applicant shall submit an application to the Secretary at such

				time and in such manner as the Secretary may require, and containing—

								(A)the information

				described in subsections (a) and (c) of section 426; and

								(B)other information

				that shall—

									(i)describe the

				establishment (or designation) and function of the collaborative applicant,

				including—

										(I)the nomination

				and selection process, including the names and affiliations of all members of

				the collaborative applicant; or

										(II)all meetings

				held by the collaborative applicant in preparing the application, including

				identification of those meetings that were public; and

										(III)all meetings

				between representatives of the collaborative applicant, and persons responsible

				for administering the Consolidated Plan;

										(ii)outline the

				range of housing and service programs available to persons experiencing

				homelessness or imminently at risk of experiencing homelessness and describe

				the unmet needs that remain in the geographic area for which the collaborative

				applicant seeks funding regarding—

										(I)prevention

				activities, including providing assistance in—

											(aa)making mortgage,

				rent, or utility payments; or

											(bb)accessing

				permanent housing and transitional housing for individuals (and families that

				include the individuals) who are being discharged from a publicly funded

				facility, program, or system of care, or whose services (from such a facility,

				program, or system of care) are being terminated;

											(II)outreach

				activities to assess the needs and conditions of persons experiencing

				homelessness, including significant subpopulations of such persons, including

				individuals with disabilities, veterans, victims of domestic violence, homeless

				children and youths (as defined in section 725), and chronically homeless

				individuals and families;

										(III)emergency

				shelters, including the supportive and referral services the shelters

				provide;

										(IV)transitional

				housing with appropriate supportive services to help persons experiencing

				homelessness who are not yet able or prepared to make the transition to

				permanent housing and independent living;

										(V)permanent housing

				to help meet the long-term needs of individuals and families experiencing

				homelessness; and

										(VI)needed

				supportive services, including services for children;

										(iii)prioritize the

				projects for which the collaborative applicant seeks funding according to the

				unmet needs in the fiscal year for which the applicant submits the application

				as described in clause (ii);

									(iv)identify funds

				from private and public sources, other than funds received under subtitles B

				and C, that the State, units of general local government, recipients, project

				sponsors, and others will use for homelessness prevention, outreach, emergency

				shelter, supportive services, transitional housing, and permanent housing, that

				will be integrated with the assistance provided under subtitles B and C;

									(v)identify funds

				provided by the State and units of general local government under programs

				targeted for persons experiencing homelessness, and other programs for which

				persons experiencing homelessness are eligible, including mainstream programs

				identified by the Government Accountability Office in the 2 reports described

				in section 102(a)(5)(B);

									(vi)explain—

										(I)how the

				collaborative applicant will meet the housing and service needs of individuals

				and families experiencing homelessness in the applicant’s community; and

										(II)how the

				collaborative applicant will integrate the activities described in the

				application with the strategy of the State, units of general local government,

				and private entities in the geographic area over the next 5 years to prevent

				and end homelessness, including, as part of that strategy, a work plan for the

				applicable fiscal years;

										(vii)report on the

				outcome-based performance of the homeless programs within the geographic area

				served by the collaborative applicant that were funded under this title in the

				fiscal year prior to the fiscal year in which the application is

				submitted;

									(viii)include any

				relevant required agreements under subtitle C;

									(ix)contain a

				certification of consistency with the Consolidated Plan pursuant to section

				403;

									(x)include an

				exhibit described in section 402(h)(1)(B)(iii) and prepared by the

				collaborative applicant in accordance with that section; and

									(xi)contain a

				certification that project sponsors for all projects for which the

				collaborative applicant seeks funding through the grant will establish policies

				and practices that are consistent with, and do not restrict the exercise of

				rights provided by, subtitle B of title VII, and other laws relating to the

				provision of educational and related services to individuals experiencing

				homelessness.

									(2)ConsiderationIn

				outlining the programs and describing the needs referred to in paragraph

				(1)(A)(ii), the collaborative applicant shall take into account the findings

				and recommendations of the most recently completed annual assessments,

				conducted pursuant to section 2034 of title 38, United States Code, of the

				Department of Veterans Affairs medical centers or regional benefits offices

				whose service areas include the geographic area described in paragraph

				(1)(A)(ii).

							(3)Announcement of

				awardsThe Secretary shall announce, within 4 months after the

				last date for the submission of applications described in this subsection for a

				fiscal year, the grants conditionally awarded under subsection (a) for that

				fiscal year.

							(4)Obligation,

				distribution, and utilization of funds

								(A)Requirements

				for obligation

									(i)In

				generalNot later than 9 months after the announcement referred

				to in paragraph (3), each recipient of a grant announced under paragraph (3)

				shall, with respect to a project to be funded through such grant, meet, or

				cause the project sponsor to meet, all requirements for the obligation of funds

				for such project, including site control, matching funds, and environmental

				review requirements, except as provided in clause (ii).

									(ii)Acquisition,

				rehabilitation, or constructionNot later than 15 months after

				the announcement referred to in paragraph (3), each recipient or project

				sponsor seeking the obligation of funds for acquisition of housing,

				rehabilitation of housing, or construction of new housing for a grant announced

				under paragraph (3) shall meet all requirements for the obligation of those

				funds, including site control, matching funds, and environmental review

				requirements.

									(iii)ExtensionsAt

				the discretion of the Secretary, and in compelling circumstances, the Secretary

				may extend the date by which a recipient shall meet or cause a project sponsor

				to meet the requirements described in clause (i) if the Secretary determines

				that compliance with the requirements was delayed due to factors beyond the

				reasonable control of the recipient or project sponsor. Such factors may

				include difficulties in obtaining site control for a proposed project,

				completing the process of obtaining secure financing for the project, or

				completing the technical submission requirements for the project.

									(B)ObligationNot

				later than 45 days after a recipient meets or causes a project sponsor to meet

				the requirements described in subparagraph (A), the Secretary shall obligate

				the funds for the grant involved.

								(C)DistributionA

				recipient that receives funds through such a grant—

									(i)shall distribute

				the funds to project sponsors (in advance of expenditures by the project

				sponsors); and

									(ii)shall distribute

				the appropriate portion of the funds to a project sponsor not later than 45

				days after receiving a request for such distribution from the project

				sponsor.

									(D)Expenditure of

				fundsThe Secretary may establish a date by which funds made

				available through a grant announced under paragraph (3) for a homeless

				assistance and prevention project shall be entirely expended by the recipient

				or project sponsors involved. The Secretary shall recapture the funds not

				expended by such date. The Secretary shall reallocate the funds for another

				homeless assistance and prevention project that meets the requirements of this

				subtitle to be carried out, if possible and appropriate, in the same geographic

				area as the area served through the original grant.

								(d)Notification of

				pro rata estimated need amounts

							(1)NoticeThe

				Secretary shall inform each collaborative applicant, at a time concurrent with

				the release of the Notice of Funding Availability for the grants, of the pro

				rata estimated need amount under this subtitle for the geographic area

				represented by the collaborative applicant.

							(2)Amount

								(A)BasisSuch

				estimated need amount shall be based on a percentage of the total funds

				available, or estimated to be available, to carry out this subtitle for any

				fiscal year that is equal to the percentage of the total amount available for

				section 106 of the Housing and Community

				Development Act of 1974 (42 U.S.C. 5306) for the prior fiscal year

				that—

									(i)was allocated to

				all metropolitan cities and urban counties within the geographic area

				represented by the collaborative applicant; or

									(ii)would have been

				distributed to all counties within such geographic area that are not urban

				counties, if the 30 percent portion of the allocation to the State involved (as

				described in subsection (d)(1) of that section 106) for that year had been

				distributed among the counties that are not urban counties in the State in

				accordance with the formula specified in that subsection (with references in

				that subsection to nonentitlement areas considered to be references to those

				counties).

									(B)RuleIn

				computing the estimated need amount, the Secretary shall adjust the estimated

				need amount determined pursuant to subparagraph (A) to ensure that—

									(i)75 percent of the

				total funds available, or estimated to be available, to carry out this subtitle

				for any fiscal year are allocated to the metropolitan cities and urban counties

				that received a direct allocation of funds under section 413 for the prior

				fiscal year; and

									(ii)25 percent of

				the total funds available, or estimated to be available, to carry out this

				subtitle for any fiscal year are allocated—

										(I)to the

				metropolitan cities and urban counties that did not receive a direct allocation

				of funds under section 413 for the prior fiscal year; and

										(II)to counties that

				are not urban counties.

										(C)Combinations or

				consortiaFor a collaborative applicant that represents a

				combination or consortium of cities or counties, the estimated need amount

				shall be the sum of the estimated need amounts for the cities or counties

				represented by the collaborative applicant.

								(D)Authority of

				secretaryThe Secretary may increase the estimated need amount

				for a geographic area if necessary to provide 1 year of renewal funding for all

				expiring contracts entered into under this subtitle for the geographic

				area.

								(e)Appeals

							(1)In

				generalNot later than 3 months after the date of enactment of

				the Community Partnership to End Homelessness Act of 2005, the Secretary shall

				establish a timely appeal procedure for grant amounts awarded or denied under

				this subtitle pursuant to an application for funding.

							(2)ProcessThe

				Secretary shall ensure that the procedure permits appeals submitted by

				collaborative applicants, entities carrying out homeless housing and services

				projects (including emergency shelters and homelessness prevention programs),

				homeless planning bodies not designated by the Secretary as collaborative

				applicants.

							(f)Renewal funding

				for unsuccessful applicantsThe Secretary may renew funding for a

				specific project previously funded under this subtitle that the Secretary

				determines is worthy, and was included as part of a total application that met

				the criteria of subsection (c), even if the application was not selected to

				receive grant assistance. The Secretary may renew the funding for a period of

				not more than 1 year, and under such conditions as the Secretary determines to

				be appropriate.

						423.Eligible

				activities

						(a)In

				generalThe Secretary may award grants to qualified collaborative

				applicants under section 422 to carry out homeless assistance and prevention

				projects that consist of 1 or more of the following eligible activities:

							(1)Construction of

				new housing units to provide transitional or permanent housing.

							(2)Acquisition or

				rehabilitation of a structure to provide supportive services or to provide

				transitional or permanent housing, other than emergency shelter.

							(3)Leasing of

				property, or portions of property, not owned by the recipient or project

				sponsor involved, for use in providing transitional or permanent housing, or

				providing supportive services.

							(4)Provision of

				rental assistance to provide transitional or permanent housing to eligible

				persons. The rental assistance may include tenant-based or project-based rental

				assistance.

							(5)Payment of

				operating costs for housing units assisted under this subtitle.

							(6)(A)Through the end of the

				final determination year (as described in subparagraph (C)(iii)), the

				supportive services described in section 425(c), for both new projects and

				projects receiving renewal funding.

								(B)After that final determination year,

				for both new projects and projects receiving renewal funding, services

				providing job training, case management, outreach services, life skills

				training, housing counseling services, and other services determined by the

				Secretary (either at the Secretary’s initiative or on the basis of adequate

				justification by an applicant) to be directly relevant to allowing persons

				experiencing homelessness to access and retain housing.

								(C)(i)Not later than 30 days

				after the end of the fiscal year in which the date of enactment of the

				Community Partnership to End Homelessness Act of 2005 occurs (referred to in

				this paragraph as the initial year), the Government

				Accountability Office, after consultation with the congressional committees

				with jurisdiction over the services referred to in this pararaph, shall

				determine—

										(I)the amount of Federal funds (other

				than funds made available under this subtitle) that were made available to fund

				the supportive services described in section 425(c), other than the services

				described in subparagraph (B) (referred to in this paragraph as the

				outside supportive services amount) for that initial year;

				and

										(II)the amount of Federal funds made

				available under this subtitle to fund the supportive services described in

				section 425(c), other than the services described in subparagraph (B) (referred

				to in this paragraph as the subtitle B supportive services

				amount) for that initial year.

										(ii)Not later than 30 days after the end

				of the third full fiscal year after that date of enactment and of each

				subsequent fiscal year (referred to in this paragraph as the

				determination year) until the final determination year described

				in clause (iii), the Government Accountability Office, after consultation with

				the committees described in clause (i), shall—

										(I)determine the outside supportive

				services amount for that determination year;

										(II)calculate the increase in the

				outside supportive services amount, by subtracting the outside supportive

				services amount for the initial year from the outside supportive services

				amount for that determination year;

										(III)make—

											(aa)a positive determination that the

				increase is greater than or equal to the subtitle B supportive services amount

				for the initial year; or

											(bb)a negative determination that that

				increase is less than that amount; and

											(IV)submit a report regarding that

				determination year, and containing the positive or negative determination, to

				the Secretary.

										(iii)On receipt of such a report

				regarding a determination year that contains a positive determination, the

				Secretary may publish a notice in the Federal Register, containing a proposed

				order that subparagraph (B) shall apply for subsequent fiscal years, and

				seeking public comment for a period of not less than 60 days. At the end of the

				comment period, the Secretary may issue a final order that subparagraph (B)

				shall apply for subsequent fiscal years. If the Secretary issues that final

				order, the determination year shall be considered to be the final determination

				year for purposes of this subparagraph.

									(iv)If the Secretary does not issue a

				final order under clause (iii), subparagraph (A) shall apply for the fiscal

				year following the determination year.

									(7)(A)In the case of a

				collaborative applicant that is a legal entity, payment of administrative costs

				related to planning, administering grand awards for, monitoring, and evaluating

				projects, and ensuring compliance with homeless management information system

				requirements described in section 402(j)(2), for which the collaborative

				applicant may use not more than 6 percent of the total funds made available

				through the grant. A project sponsor receiving funds from the collaborative

				applicant may use not more than an additional 5 percent of the total funds made

				available through the grant for such administrative costs.

								(B)For purposes of this paragraph,

				monitoring and evaluating shall include—

									(i)measuring the outcomes of the

				homeless assistance planning process of a collaborative applicant for

				preventing and ending homelessness;

									(ii)the effective and timely

				implementation of specific projects funded under this subtitle, relative to

				projected outcomes; and

									(iii)in the case of a housing project

				funded under this subtitle, compliance with appropriate standards of housing

				quality and habitability as determined by the Secretary.

									(8)Prevention

				activities (for which a collaborative applicant may use not more than 5 percent

				of the funds made available through the grant), including—

								(A)providing

				financial assistance to individuals or families who have received eviction

				notices, foreclosure notices, or notices of termination of utility services if,

				in the case of such an individual or family—

									(i)the inability of

				the individual or family to make the required payments is due to a sudden

				reduction in income;

									(ii)the assistance

				is necessary to avoid the eviction, foreclosure, or termination of services;

				and

									(iii)there is a

				reasonable prospect that the individual or family will be able to resume the

				payments within a reasonable period of time;

									(B)carrying out

				relocation activities (including providing security or utility deposits, rental

				assistance for a final month at a location, assistance with moving costs, or

				rental assistance for not more than 3 months) for moving into transitional or

				permanent housing, individuals, and families that include such

				individuals—

									(i)who lack

				housing;

									(ii)who are being

				discharged from a publicly funded acute care or long-term care facility,

				program, or system of care, or whose services (from such a facility, program,

				or system of care) are being terminated; and

									(iii)who have plans,

				developed collaboratively by the public entities involved and the individuals

				and families, for securing or maintaining housing after any funding provided

				under this subtitle is utilized; and

									(C)providing family

				support services that promote reunification of—

									(i)youth

				experiencing homelessness, with their families; and

									(ii)children or

				youth involved with the child welfare or juvenile justice systems, with their

				parents or guardians.

									(b)Eligibility for

				funds for prevention activitiesTo be eligible to receive grant

				funds under section 422 to carry out the prevention activities described in

				subsection (a)(8), an applicant shall submit an application to the Secretary

				under section 422 that shall include a certification in which—

							(1)the relevant

				public entities in the geographic area involved certify compliance with

				subsection (c); and

							(2)the publicly

				funded institutions, facilities, and systems of care in the geographic area

				certify that the institutions, facilities, and systems of care will take, and

				fund directly, all reasonable measures to ensure that the institutions,

				facilities, and systems of care do not discharge individuals into

				homelessness.

							(c)Supplement, not

				supplantFunds appropriated under section 407 and made available

				for prevention activities described in subsection (a)(8) shall be used to

				supplement and not supplant other Federal, State, and local public funds used

				for homelessness prevention.

						(d)Use

				restrictions

							(1)Acquisition,

				rehabilitation, and new constructionA project that consists of

				activities described in paragraph (1) or (2) of subsection (a) shall be

				operated for the purpose specified in the application submitted for the project

				under section 422 for not less than 15 years.

							(2)Other

				activitiesA project that consists of activities described in any

				of paragraphs (3) through (8) of subsection (a) shall be operated for the

				purpose specified in the application submitted for the project under section

				422 for the duration of the grant period involved.

							(3)ConversionIf

				the recipient or project sponsor carrying out a project that provides

				transitional or permanent housing submits a request to the collaborative

				applicant involved to carry out instead a project for the direct benefit of

				low-income persons, and the collaborative applicant determines that the initial

				project is no longer needed to provide transitional or permanent housing, the

				collaborative applicant may recommend that the Secretary approve the project

				described in the request and authorize the recipient or project sponsor to

				carry out that project. If the collaborative applicant is the recipient or

				project sponsor, it shall submit such a request directly to the Secretary who

				shall determine if the conversion of the project is appropriate.

							(e)Incentives To

				create new permanent housing stock

							(1)Awards

								(A)In

				generalIn making grants to collaborative applicants under

				section 422, the Secretary shall make awards that provide the incentives

				described in paragraph (2) to promote the creation of new permanent housing

				units through the construction, or acquisition and rehabilitation, of permanent

				housing units, that are owned by a project sponsor or other independent entity

				who entered into a contract with a recipient or project sponsor, for—

									(i)chronically

				homeless individuals and chronically homeless families; and

									(ii)nondisabled

				homeless families.

									(B)LimitationIn

				awarding funds under this subsection, the Secretary shall not award more than

				10 percent of the funds for project sponsors or independent entities that

				propose to serve nondisabled homeless families.

								(2)Assistance

								(A)Individuals

				with disabilitiesA collaborative applicant that receives

				assistance under section 422 to implement a project that involves the

				construction, or acquisition and rehabilitation, of new permanent housing units

				described in paragraph (1), for individuals and families described in paragraph

				(1)(A)(i), shall also receive, as part of the grant, incentives consisting

				of—

									(i)funds sufficient

				to provide not more than 10 years of rental assistance, renewable in accordance

				with section 428;

									(ii)a bonus in an

				amount to be determined by the Secretary to carry out activities described in

				this section; and

									(iii)the technical

				assistance needed to ensure the financial viability and programmatic

				effectiveness of the project.

									(B)Nondisabled

				homeless familiesA collaborative applicant that receives

				assistance under section 422 to implement a project that involves the

				construction, or acquisition and rehabilitation, of new permanent housing units

				described in paragraph (1), for nondisabled homeless families, shall also

				receive incentives consisting of—

									(i)a

				bonus in an amount to be determined by the Secretary to carry out activities

				described in this section; and

									(ii)the technical

				assistance needed to ensure the financial viability and programmatic

				effectiveness of the project.

									(3)Eligible

				applicantsTo be eligible to receive a grant under this subtitle

				to carry out activities to create new permanent housing stock for individuals

				and families described in paragraph (1), an applicant shall be a collaborative

				applicant as described in this subtitle, a private nonprofit or for profit

				organization, a public-private partnership, a public housing agency, or an

				instrumentality of a State or local government.

							(4)LocationTo

				the extent practicable, a collaborative applicant that receives a grant under

				this subtitle to create new permanent housing stock shall ensure that the

				housing is located in a mixed-income environment.

							(5)DefinitionIn

				this subsection, the term nondisabled homeless family means a

				homeless family that does not have an adult head of household with a disabling

				condition, as defined in section 401(1)(B).

							(f)Repayment of

				assistance and prevention of undue benefits

							(1)RepaymentIf

				a recipient (or a project sponsor receiving funds from the recipient) receives

				assistance under section 422 to carry out a project that consists of activities

				described in paragraph (1) or (2) of subsection (a) and the project ceases to

				provide transitional or permanent housing—

								(A)earlier than 10

				years after operation of the project begins, the Secretary shall require the

				recipient (or the project sponsor receiving funds from the recipient) to repay

				100 percent of the assistance; or

								(B)not earlier than

				10 years, but earlier than 15 years, after operation of the project begins, the

				Secretary shall require the recipient (or the project sponsor receiving funds

				from the recipient) to repay 20 percent of the assistance for each of the years

				in the 15-year period for which the project fails to provide that

				housing.

								(2)Prevention of

				undue benefitsExcept as provided in paragraph (3), if any

				property is used for a project that receives assistance under subsection (a)

				and consists of activities described in paragraph (1) or (2) of subsection (a),

				and the sale or other disposition of the property occurs before the expiration

				of the 15-year period beginning on the date that operation of the project

				begins, the recipient (or the project sponsor receiving funds from the

				recipient) who received the assistance shall comply with such terms and

				conditions as the Secretary may prescribe to prevent the recipient (or a

				project sponsor receiving funds from the recipient) from unduly benefitting

				from such sale or disposition.

							(3)ExceptionA

				recipient (or a project sponsor receiving funds from the recipient) shall not

				be required to make the repayments, and comply with the terms and conditions,

				required under paragraph (1) or (2) if—

								(A)the sale or

				disposition of the property used for the project results in the use of the

				property for the direct benefit of very low-income persons; or

								(B)all of the

				proceeds of the sale or disposition are used to provide transitional or

				permanent housing meeting the requirements of this

				subtitle.

								;

			(3)in section 425

			 (42 U.S.C. 11385), by striking subsection (c) and inserting the

			 following:

				

					(c)ServicesSubject

				to section 423(a)(6), supportive services may include such services as—

						(1)establishing and

				operating a child care services program for families experiencing

				homelessness;

						(2)establishing and

				operating an employment assistance program, including providing job

				training;

						(3)providing

				outpatient health services, food, and case management;

						(4)providing

				assistance in obtaining permanent housing, employment counseling, and

				nutritional counseling;

						(5)providing

				outreach services, life skills training, and housing search and counseling

				services;

						(6)providing

				assistance in obtaining other Federal, State, and local assistance available

				for residents of supportive housing (including mental health benefits,

				employment counseling, and medical assistance, but not including major medical

				equipment);

						(7)providing legal

				services for purposes including requesting reconsiderations and appeals of

				veterans and public benefit claim denials and resolving outstanding warrants

				that interfere with an individual's ability to obtain and retain

				housing;

						(8)providing—

							(A)transportation

				services that facilitate an individual's ability to obtain and maintain

				employment;

							(B)income

				assistance;

							(C)health care;

				and

							(D)other supportive

				services necessary to obtain and maintain housing; and

							(9)providing other

				services determined by the Secretary (either at the Secretary’s initiative or

				on the basis of adequate justification by an applicant) to be directly relevant

				to allowing persons experiencing homelessness to access and retain

				housing.

						;

			(4)in section 426

			 (42 U.S.C. 11386)—

				(A)in subsection

			 (a)—

					(i)in

			 paragraph (1), by striking Applications and all that follows

			 through shall and inserting Applications for assistance

			 under section 422 shall;

					(ii)in

			 paragraph (2)—

						(I)by striking

			 subparagraph (B) and inserting the following:

							

								(B)a description of

				the size and characteristics of the population that would occupy housing units

				or receive supportive services assisted under this

				subtitle;

								;

				and

						(II)in subparagraph

			 (E), by striking in the case of projects assisted under this title that

			 do not receive assistance under such sections,; and

						(iii)in paragraph

			 (3), in the last sentence, by striking recipient and inserting

			 recipient (or a project sponsor receiving funds from the

			 recipient);

					(B)by striking

			 subsections (b) and (c) and inserting:

					

						(b)Selection

				criteriaThe Secretary shall award funds to collaborative

				applicants, and other eligible applicants that have been approved by the

				Secretary, by a national competition based on criteria established by the

				Secretary, which shall include—

							(1)the capacity of

				the applicant based on the past performance and management of the

				applicant;

							(2)if applicable,

				previous performance regarding homelessness prevention, housing, and services

				programs funded in any fiscal year prior to the date of submission of the

				application;

							(3)the plan by

				which—

								(A)access to

				appropriate permanent housing will be secured if the proposed project does not

				include permanent housing; and

								(B)access to

				outcome-effective supportive services will be secured for residents or

				consumers involved in the project who are willing to use the services;

								(4)if applicable,

				the extent to which an evaluation for the project will—

								(A)use periodically

				collected information and analysis to determine whether the project has

				resulted in enhanced stability and well-being of the residents or consumers

				served by the project;

								(B)include

				evaluations obtained directly from the individuals or families served by the

				project; and

								(C)be submitted by

				the project sponsors for the grant, to the collaborative applicant, for review

				and use in assessments, conducted by the collaborative applicant, consistent

				with the duty of the collaborative applicant to ensure effective outcomes that

				contribute to the goal of preventing and ending homelessness in the geographic

				area served by the collaborative applicant;

								(5)the need for the

				type of project proposed in the geographic area to be served and the extent to

				which prioritized programs meet unmet needs;

							(6)the extent to

				which the amount of assistance to be provided under this subtitle will be

				supplemented with resources from other public and private sources, including

				mainstream programs identified by the Government Accountability Office in the 2

				reports described in section 102(a)(5)(B);

							(7)demonstrated

				coordination with the other Federal, State, local, private, and other entities

				serving individuals experiencing homelessness in the planning and operation of

				projects, to the extent practicable;

							(8)the extent to

				which the membership of the collaborative applicant involved represents the

				composition described in section 402(b) and the extent of membership

				involvement in the application process; and

							(9)such other

				factors as the Secretary determines to be appropriate to carry out this

				subtitle in an effective and efficient manner.

							(c)Required

				agreementsThe Secretary may not provide assistance for a

				proposed project under this subtitle unless the collaborative applicant

				involved agrees—

							(1)to ensure the

				operation of the project in accordance with the provisions of this

				subtitle;

							(2)to conduct an

				ongoing assessment of access to mainstream programs referred to in subsection

				(b)(4);

							(3)to monitor and

				report to the Secretary the progress of the project;

							(4)to develop and

				implement procedures to ensure—

								(A)the

				confidentiality of records pertaining to any individual provided family

				violence prevention or treatment services through the project; and

								(B)that the address

				or location of any family violence shelter project assisted under this subtitle

				will not be made public, except with written authorization of the person

				responsible for the operation of such project;

								(5)to ensure, to the

				maximum extent practicable, that individuals and families experiencing

				homelessness are involved, through employment, provision of volunteer services,

				or otherwise, in constructing, rehabilitating, maintaining, and operating

				facilities for the project and in providing supportive services for the

				project;

							(6)if a

				collaborative applicant receives funds under subtitle C to carry out the

				payment of administrative costs described in section 423(a)(7), to establish

				such fiscal control and fund accounting procedures as may be necessary to

				assure the proper disbursal of, and accounting for, such funds in order to

				ensure that all financial transactions carried out with such funds are

				conducted, and records maintained, in accordance with generally accepted

				accounting principles; and

							(7)to comply with

				such other terms and conditions as the Secretary may establish to carry out

				this subtitle in an effective and efficient

				manner.

							;

				(C)in subsection

			 (d), in the first sentence, by striking recipient and inserting

			 recipient or project sponsor;

				(D)by striking

			 subsection (e);

				(E)by redesignating

			 subsections (f), (g), and (h), as subsections (e), (f), and (g),

			 respectively;

				(F)in subsection (f)

			 (as redesignated in subparagraph (E)), in the first sentence, by striking

			 recipient each place it appears and inserting recipient

			 or project sponsor;

				(G)by striking

			 subsection (i); and

				(H)by redesignating

			 subsection (j) as subsection (h);

				(5)(A)by repealing section

			 429 (42 U.S.C. 11389); and

				(B)by redesignating sections 427 and 428

			 (42 U.S.C. 11387, 11388) as sections 431 and 432, respectively; and

				(6)by inserting

			 after section 426 the following:

				

					427.Allocation

				amounts and incentives for specific eligible activities

						(a)PurposeThe

				Secretary shall promote—

							(1)permanent housing

				development activities for—

								(A)homeless

				individuals with disabilities and homeless families that include such an

				individual; and

								(B)nondisabled

				homeless families; and

								(2)prevention

				activities described in section 423(a)(8).

							(b)DefinitionIn

				this section, the term nondisabled homeless family means a

				homeless family that does not include a homeless individual with a

				disability.

						(c)Annual portion

				of appropriated amount available

							(1)Disabled

				homeless individuals and families

								(A)In

				generalFrom the amount made available to carry out this subtitle

				for a fiscal year, a portion equal to not less than 30 percent of the sums made

				available to carry out subtitle B and this subtitle for that fiscal year shall

				be used for activities to develop new permanent housing, in order to help

				create affordable permanent housing for homeless individuals with disabilities

				and homeless families that include such an individual who is an adult.

								(B)CalculationIn

				calculating the portion of the amount described in subparagraph (A) that is

				used for activities described in subparagraph (A), the Secretary shall not

				count funds made available to renew contracts for existing projects (in

				existence as of the date of the renewal) under section 428.

								(2)Prevention

				activitiesFrom the amount made available to carry out this

				subtitle for a fiscal year, a portion equal to not more than 5 percent of the

				sums described in paragraph (1) shall be used for prevention activities

				described in section 423(a)(8).

							(d)Funding for

				acquisition, construction, and rehabilitation of permanent or transitional

				housingNothing in this Act shall be construed to establish a

				limit on the amount of funding that an applicant may request under this

				subtitle for acquisition, construction, or rehabilitation activities for the

				development of permanent housing or transitional housing.

						428.Renewal

				funding and terms of assistance for permanent housing

						(a)In

				generalOf the total amount available for use in connection with

				this subtitle, such sums as may be necessary shall be designated for the

				purpose of renewing expiring contracts for permanent housing, within the

				account referred to as the Homeless Assistance Grants Account on

				the date of enactment of the Community Partnership to End Homelessness Act of

				2005.

						(b)RenewalsSuch

				sums shall be available for the renewal of contracts for a 1-year term for

				rental assistance and housing operation costs associated with permanent housing

				projects funded under this subtitle, or under subtitle C or F (as in effect on

				the day before the date of enactment of the Community Partnership to End

				Homelessness Act of 2005). The Secretary shall determine whether to renew a

				contract for such a permanent housing project on the basis of demonstrated need

				for the project and the compliance of the entity carrying out the project with

				appropriate standards of housing quality and habitability as determined by the

				Secretary.

						(c)ConstructionNothing

				in this section shall be construed as prohibiting the Secretary from renewing

				contracts under this subtitle in accordance with criteria set forth in a

				provision of this subtitle other than this section.

						429.Matching

				funding

						(a)In

				generalA recipient of a grant (including a renewed grant) under

				this subtitle shall make available contributions, in cash, in an amount equal

				to not less than 25 percent of the Federal funds provided under the

				grant.

						(b)ApplicationSubsection

				(a) shall not apply in the case of a grant for activities consisting of the

				payment of operating costs associated with permanent housing renewal grants

				described in section 428 that fund the operation of permanent housing—

							(1)for individuals

				or families whose incomes are 50 percent or less of the median income for an

				individual or family, respectively, in the geographic area involved; and

							(2)that receives no

				Federal or State funds from a source other than this subtitle.

							430.Appeal

				procedure

						(a)In

				generalWith respect to funding under this subtitle, if

				certification of consistency with the Consolidated Plan pursuant to section 403

				is withheld from an applicant who has submitted an application for that

				certification, such applicant may appeal such decision to the Secretary.

						(b)ProcedureThe

				Secretary shall establish a procedure to process the appeals described in

				subsection (a).

						(c)DeterminationNot

				later than 45 days after the date of receipt of an appeal described in

				subsection (a), the Secretary shall determine if certification was unreasonably

				withheld. If such certification was unreasonably withheld, the Secretary shall

				review such application and determine if such applicant shall receive funding

				under this

				subtitle.

						.

			7.Repeals and

			 conforming amendments

			(a)RepealsSubtitles

			 D, E, F, and G of title IV of the McKinney-Vento Homeless Assistance Act (42

			 U.S.C. 11391 et seq., 11401 et seq., 11403 et seq., and 11408 et seq.) are

			 repealed.

			(b)Conforming

			 amendments

				(1)United States

			 Interagency Council on HomelessnessSection 2066(b)(3)(F) of

			 title 38, United States Code and section 506(a) of the

			 Public Health Service Act (42 U.S.C.

			 290aa–5(a)) are amended by striking Interagency Council on the

			 Homeless and inserting United States Interagency Council on

			 Homelessness.

				(2)Consolidated

			 PlanSection 403(1) of the McKinney-Vento Homeless Assistance

			 Act, as redesignated in section 4(2), is amended—

					(A)by striking

			 current housing affordability strategy and inserting

			 Consolidated Plan; and

					(B)by inserting

			 before the comma the following: (referred to in that section as a

			 comprehensive housing affordability strategy).

					(3)Persons

			 experiencing homelessnessSection 103 of the McKinney-Vento

			 Homeless Assistance Act (42 U.S.C. 11302) is amended by adding at the end the

			 following:

					

						(d)Persons

				experiencing homelessnessReferences in this Act to homeless

				individuals (including homeless persons) or homeless groups (including the

				homeless) shall be considered to include, and to refer to, individuals

				experiencing homelessness or groups experiencing homelessness,

				respectively.

						.

				8.Effective

			 dateThis Act shall take

			 effect 6 months after the date of enactment of this Act.

		

